FILED
CHARLOTTE, NC

UNITED STATES DISTRICT COURT JUN 4 2 9019
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

US DISTRICT COURT
WESTERN DISTRICT OF NC

 

BETTY SUE TOOMEY AND PERRY

 

TOOMEY, Civil Action No.: 3:19-cv-00130-RJ C-DSC
Plaintiffs,
v.
COLOPLAST CORP.,
Defendant.
AGREED ORDER

REGARDING THE PRODUCTION OF DOCUMENTS AND
ELECTRONICALLY STORED INFORMATION

 

In order to meet their responsibilities under the Federal Rules of Civil Procedure relative
to the production of electronically stored information, and to address the method of production of
physically stored information, the parties have stipulated to and petitioned the court to enter the
following Agreed Order Regarding the Production of Documents and Electronically Stored
Information in this matter, attached as Exhibit A. It is ORDERED that the Stipulation attached

as Exhibit A applies to the parties in this case until further order of the Court.

DATE ENTERED: 6. IC 14

 

 
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 

BETTY SUE TOOMEY AND PERRY

 

 

 

 

 

TOOMEY, Civil Action No.: 3:19-cv-00130-RJC-DSC
Plaintiffs,
v.
COLOPLAST CORP.,
Defendant.
EXHIBIT A
AGREED ORDER

REGARDING THE PRODUCTION OF DOCUMENTS AND
ELECTRONICALLY STORED INFORMATION

The parties agree that production of electronically stored information shall
be conducted as set forth herein.

I. PRODUCTION FORMAT OF THE PARTIES’ ELECTRONICALLY STORED
INFORMATION

A. Preamble

1, Parties will use reasonable efforts to comply with the
terms of this production format. In the event a party
determines that it cannot materially comply with any
requirement herein, that party will disclose its inability to
comply, and the parties will meet and confer regarding
resolution of the identified issue before seeking Court
intervention. The parties acknowledge that Defendant
Coloplast Corp. (“Coloplast”) has already searched for,
reviewed, and produced documents and electronically
stored information in other litigation asserting claims
involving Coloplast’s surgical mesh implant, some of
which may be discoverable in this case. Without agreeing
that the existence of other litigation should be addressed
during the trial of this case, in an effort to increase
efficiency and reduce costs for all parties, and consistent

 

 

 
with the proportionality requirements of the Federal Rules
of Civil Procedure, Coloplast may rely on documents and
electronically stored information searched for, reviewed,
and produced in other litigation to the extent it is
discoverable in this case.

B. Format of Production
1. Paper Documents

Paper documents will be produced either in hard copy form or scanned,
imaged, and produced as TIFF images (consistent with the specifications in Section
I.B.2.b.). All TIFF images, should have logical page breaks, and the production
will include the appropriate Load/Unitization files which will, at a minimum,

contain the following fields (described in detail in Section I.B.2.f. infra.).

 

(a) Beginning Production Number (ProdBeg) .

(b) Ending Production Number (ProdEnd)

(c) Beginning Attachment Production Number (BegAttach)
(d) End Attachment Production Number (EndAttach)

(e) Custodian/Source

(f) Confidentiality

(g) Document Type

(h) Page Counts

(i) OCR.TXT file

2. ESI

a. In the absence of agreement of the parties or order of Court, a
Static Image will be provided in TIFF format (.TIF files). The
image file names shall match the Bates number assigned to the
image. All documents are to be provided with multi-page
searchable OCR or Extracted Text files, as described in
Section [.B.2.c.

 

 
All TIFF-formatted documents will be single page, Group 4
TIFF at 300 x 300 dpi resolution and 8.5 x 11 inch page size,
except for documents that in the producing party’s reasonable
judgment require a different resolution or page size.
Documents containing color need not be produced in color.
However, should any party make a reasonable request for a
color version of any document, the producing party. shall make
reasonable efforts to honor that request. Any documents
produced in color should be produced in JPG format.

Text Files. For each TIFF-formatted document, a single text
file shall be provided along with the image files and metadata.
The text file name shall be the same as the Bates number of
the first page of the document. File names shall not have any
special characters or embedded spaces. Electronic text must
be extracted directly from the native electronic file unless the
document was redacted, an image file, or a hard copy
document. In these instances, a text file shall be created using
OCR and shall be produced in lieu of extracted text. Defendant

 

will produce text files encoded using the Windows Western-
European-1252 (a.k.a. ANSI or CP125) standard.

Microsoft Excel Spreadsheets and PowerPoint
Presentations. Microsoft Excel Spreadsheets shall be
produced with all rows and columns expanded and capable of
being viewed within the TIFF image. If a party believes that
the TIFF image is not reasonably usable for purposes of this
case, the parties agree to meet and confer regarding the
production of that spreadsheet in native form. PowerPoint
presentations shall be produced as TIFF images, which shall
include all speaker notes and “hidden” slides. If a party
believes that the TIFF image is not reasonably usable for
purposes of this case, the parties agree to meet and confer
regarding the production of that presentation in native form.

The producing party does not have an obligation to produce
native files. If native files are produced, they will be produced
with the source file provided, as well as all extracted text and
applicable metadata fields set forth in Section L.B.2.f.

There will be two Load/Unitization files accompanying all
productions. One will be the Image load file and the other
will be the Metadata load file. Defendant will produce load
files encoded using the Windows Western-European-1252

 
(a.k.a. ANSI or CP125) standard. The specifics of these files
are detailed in (i.) and (ii.) below:

(i.) Image Load File

e Every Document referenced in a production image load
file shall have all corresponding images, text, and data
logically grouped together in a directory structure with a
common key to properly load the data.

e Documents shall be produced in only one image load file
throughout the productions, unless that document is noted
as being a replacement document in the Replacement field
of the data load file.

 

e The name of the image load file shall mirror the name of
the delivery volume, and should have an .Ifp, .opt or .dii*
extension (e.g., ABCO001.Ifp). The volume names shall be
consecutive (i.e, ABC001, ABC002, et. seq.) */f .dii file is

 

produced, the accompanying metadata load file shall be
separate from the .dii file and not contained within the .dii file.

e The load file shall contain one row per TIFF image.

e Every image in the delivery volume shall be contained in
the image load file.

e The image key shall be named the same as the Bates number
of the page. Load files shall not span across media (e.g., CDs,
DVDs, Hard Drives, etc.), i.c., a separate volume shall be
created for each piece of media delivered.

(ii.) Metadata Load File

e The metadata load file shall use the following delimiters:

- Column Delimiter: Pipe — | (ASCII 124)
- Text Qualifier: Caret —* (ASCII 94)
- New line: Registered sign - ® (ASCII 174)

e Data for documents shall be produced in only one data load

_ file throughout the productions, unless that document is

noted as being a replacement document in the Replacement
field of the data load file.

 

e The first record shall contain the field names in the order of
the data set forth in Section I.B.2.g.
All date fields shall be produced in “mm/dd/yyyy” format.
All time fields shall be produced in “hh:mm:ss AM” format.

A new line character (ASCII 10) shall be used to indicate the
start of the next record.

Load files shall not span across media (e.g., CDs, DVDs,
Hard Drives, etc.); a separate volume shall be created for
each piece of media delivered.

The name of the metadata load file shall mirror the name of
the delivery volume, and shall have a .dat, .csv or .txt
extension (i.e., ABC001.dat).

The volume names shall be consecutive for each produced
source. (i.c., ABC001, ABC002, et. seq.).

 

 

The metadata file will also contain the relative location of the
OCR text file.

ESI will be produced to the requesting party as Static Images
together with a Load/Unitization file that will contain the
Metadata fields described below on the document level,
except as set forth in section I.B.2.k infra. The following fields
associated with each electronic document including the body
of the document, will be produced in the appropriate
Load/Unitization file.

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

File Name Field Description Populated | Sample Values
for (email,
e-
documents,
e-
attachment
8;
physicals)
ProdBeg Bates number for the first page All Prefix-0000001
of the document
ProdEnd Bates number for the last page of | All Prefix-0000002
the document
BegAttach Bates number for the first All Prefix-0000003
document of the attachment
EndAttach Bates number for the last All Prefix-0000005 S
document of the attachment - Es
PgCount Number of printed pages of the | All 2 mS
document 2
AttachmentCount | The total number of attachments | All 3 Be
including any attachments that PS
were not processed and the S
contents of additional attached PS
containers. A value of zero (0) S
should be returned for any E
files/documents without =
attachments. &
Custodian/Source | Custodian name produced in All Smith, Jane; =
format: Last name, First name. Smith, John A.; S
Where redundant names occur, Smith, John B.; iS
individuals should be Taylor, Michael S
distinguished by an initial which es
is kept constant throughout Ls
productions (e.g. Smith, John A. =
and Smith, John B. A non- I
human name (i.¢., server name f.
or data name) or designation I
such as “loose files” can be used. be
Confidentiality Indicates if the document has All Confidential IS
been designated as L
“Confidential” pursuant to any es
applicable Protective Order e
DocumentType Descriptor for the type of All Email

document: “File” for electronic
documents not attached to
emails; “Email” for all emails;
“Attachment” for files that were

 

 

 

 

 

 

 

 
 

 

File Name

Field Description

Populated

for (email,
e-

Sample Values

 

 

 

 

 

 

 

 

 

 

 

 

 

 

documents,
e-
attachment
8,
physicals)

attachments to emails; and

“Physicals” for hard copy

physical documents that have

been scanned and converted to

an electronic image

10. | Source File Path | The directory structure of the Only for
. original file for non-emails e- non-email

documents : e-
documents

11. | Email Subject Subject line of an email Email Text of the subject

line

12. | To To extent available, all SMTP Email Larry. murphy@e
addresses of all recipients that mail.com
were included on the “To” line
of the email. Multiple recipients
should be delimited by a
semicolon.

13. | CC To extent available, the email Email Sstephens44@em
addresses of all recipients that ail.com
were included on the “CC” line
of the email.

14. | BCC To extent available, the email Email Ceo-
addresses of all recipients that gs@email.com
were included on the “BCC” line
of the email.

15. | Attach The file name(s) of the Email, e- AttachFilenamel.
documents attached to emails or | documents | ext
e-documents. E-documents with
embedded documents such as
documents contained in a .ZP
file should have the embedded
document name(s) listed here.

Multiple files should be
delimited by a semicolon.

16. | Doc Date The parties shall use a single E- mm/dd/yyyy
date for documents. documents, | hh:mm:ss AM

€-
attachments

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

File Name Field Description Populated | Sample Values
for (email,
e-
documents,
e-
attachment
8;
physicals)
17. | Title Any value populated in the Title | E- Title
field of the document properties. | documents,
e-
attachments
18. | Subject Any value populated in the Email Subject
Subject field of the document
properties
19. | Author Any value populated in the E- Author
Author field of the document documents,
properties e-
attachments
20. | DocExt The file extension of the -Email, e- htm
document is defined as the documents,
substring of the file name which | e-
follows but does not include the | attachments
last occurrence of the dot
character
21. | Size Size (in bytes) of the original Email, e- 1408
file. documents,
e-
attachments
22. | Folder Email message directory Email, e- Mailbox — Smith,
attachments | Joe\Inbox\Client
Materials\Crivella
West\
23. | Importance Priority Email Flag
24. | Hash Value Checksum for a file, a 128-bit Email, e- E4d909c290d0fb1
value documents, | ca068ff
e- addf22cbd0
attachments
25. | Other Sources List of all custodians of a All Smith, John A.
. document in Last name, First and Smith, John
name format based on formatting B.
described in “Custodian/Source”
field.
26. | From The name and email address of | Email Bart.Cole@email.
the sender of the email com

 

9

 

 
This list of fields does not create any obligation to create or manually

code fields that are not automatically generated by the processing of the ES];

that do not exist as part of the metadata of the document or the file system or

operating system the file originates; or that would be burdensome or costly to

obtain. The designation of a document as a “Protected Document” pursuant to

the Protective Order of Confidentiality shall include the metadata produced for

that document.

Bates Numbering: All images must be assigned a
Bates/control number that shall always: (1) be unique
across the entire document production, (2) maintain a
constant length (zero/0-padded) across the entire
production, (3) contain no special characters or embedded

 

Spaces, and (4) be sequential within a given document. If
a Bates number or set of Bates numbers is skipped in a
production, and not otherwise identified on a privilege
log, the producing party will disclose the Bates
numbers or ranges in a cover letter accompanying the
production.

When processing ESI, GMT should be selected as the
time zone. To the extent that a party has already processed
ESI using a different time zone, the producing party will
note the time zone used in its processing.

Production of databases or other ‘structured data is
excluded from this Order.

Electronic file collection will be “De-NISTed”, removing
commercially available operating system and application
files contained on the current NIST file list. Identification
of NIST list matches will be through SHA-1 Hash values.

Defendants will globally de-duplicate identical ESI as
follows:

(1) Electronic Files: Electronic files will be de-duplicated
based upon calculated SHA-1 hash values for binary
file content. File contents only will be used for

10

 
SHA-1 hash value calculation and will not include
operating system metadata (filename, file dates)
values.

(2) E-mail Files: Email files will be. de-duplicated
based upon SHA-1 hash values for the message
family, including parent object and attachments. The
following fields will be used to create the unique
value for each message: To; From; CC; BCC; Date
Sent; Subject; Body; and, SHA-1 hash values for all
attachments, in attachment order. Email materials will
be de-duplicated at a family level, including message
and attachment(s).

(3) Custodian Overlay Files: As collected
electronic materials are globally de-duplicated during
system intake using the above guidelines, defendants
will produce updated custodian/source information for
already produced documents in metadata load file

 

format described in section |.B.2.T.u.

Embedded Objects: Objects embedded in Microsoft Word
and .RTF will be extracted as separate documents and
produced as attachments to the document.

Compressed files. Compression file types (i.c., .CAB, .GZ,
.TAR, .Z, .ZIP) shall be decompressed in a reiterative
manner to ensure that a zip within a zip is decompressed into
the lowest possible compression resulting in individual
folders and/or files.

Replacement files: Any documents that are replaced in later
productions shall be clearly designated as such, by
appending a “-R” to the production prefix and by a letter
accompanying the production clearly designating such
documents as replacements.

Native Files. The producing party does not have an
obligation to produce native files except in accordance with
Sections I.B.2.d and I.B.2.e. Any native files that are
produced will be produced with the source file provided, as
well as all extracted text and applicable metadata fields set
forth in Section I.B.2.f.

Privilege Log. The parties shall provide privilege logs for
documents withheld from production in accordance with Fed

1]

 
   

R. Civ. P 26(b)(5) . The parties shall produce privilege logs
in an electronic and searchable format.

C. Continuing Obligations

1. The production of any materials constituting or containing
attorney-client privileged information or attorney work
product shall not waive any claim of privilege and shall be
addressed and governed by the Agreed Protective Order dated

, 2019, the Federal Rules of Civil Procedure, and the
Federal Rules of Evidence.

2. The parties will work with one another in good faith to resolve
any issues, disputes or objections that arise in connection
with electronic discovery issues before raising such matters
with the court. Issues shall be raised promptly in writing,
and the parties shall have good faith discussions to attempt
to resolve the matter. The parties must raise any objections
or other issues sufficiently in advance of the close of

 

discovery—to—permit— good-faith negotiations to resolve the
matter and briefing of any related motion such that the court
has a reasonable time to rule thereon prior to the close of
discovery.
Dated: May 28, 2019
Respectfully submitted:

Is/__ Eric M. Przybysz

Eric M. Przybysz (pro hac vice)
FEARS NACHAWATI, PLLC
5473 Blair Rd.

Dallas, TX 75231

Phone: 214.890.0711

Fax: 214.890.0712
ericp@fnlawfirm.com

 

Janet Ward Black
WARD BLACK, P.A.
208 W. Wendover Ave.
Greensboro, NC 27401

/s/ Ursula M. Henninger
Ursula M. Henninger

KING & SPALDING LLP
300 S Tryon Street, Suite 1700
Charlotte, NC 28202

Phone: 704.503.2631

Fax: 704.503.2622
uhenninger@kslaw.com

Attorney for Defendant Coloplast Corp.

 

 

Phone: 336.333.2244
Fax: 336.379.9415
jwblack@wardblacklaw.com

Attorneys for Plaintiffs Betty Sue Toomey
and Perry Toomey

13

 

 
